Citation Nr: 0830712	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-25 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Crohn's disease with digestive problems and liver abscess, as 
a result of exposure to ionizing radiation, lead paint, 
and/or carbon tetrachloride.

2.  Entitlement to service connection for Crohn's disease 
with digestive problems and liver abscess, as a result of 
exposure to ionizing radiation, lead paint, and/or carbon 
tetrachloride.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
January 1957.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the St. 
Louis, Missouri Department of Veterans Affairs (VA) Regional 
Office (RO).

In an August 2000 rating decision, the RO denied entitlement 
to service connection for Crohn's disease with digestive 
problems and liver abscess, as a result of exposure to 
ionizing radiation, lead paint, and/or carbon tetrachloride.  
The veteran filed a timely Notice of Disagreement to this 
rating decision in November 2000; thereafter, the RO issued a 
Statement of the Case in November 2000.  The veteran 
submitted a VA Form 9 in November 2001, but the RO did not 
accept this document as a timely filed Substantive Appeal, 
because it was received following the expiration of the 
requisite time period for perfecting an appeal.  See 
38 C.F.R. § 20.302(b)(1).  Instead, the RO accepted this 
November 2001 submission as a new claim to reopen the final 
August 2000 rating decision.

The veteran testified at a hearing before a Hearing Officer 
at the RO in May 2002.  A transcript of that hearing is 
associated with the claims file.

In October 2006, the Board remanded this case to the RO for 
further development.

In June 2007, the veteran withdrew his request for a Travel 
Board hearing.

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
Crohn's disease with digestive problems and liver abscess, as 
a result of exposure to ionizing radiation, lead paint, 
and/or carbon tetrachloride, should be reopened.  The Board 
further finds that additional development of the evidence is 
necessary prior to rendering a decision on the merits as to 
the underlying issue, and therefore this appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In an August 2000 rating decision, the RO denied service 
connection for Crohn's disease with digestive problems and 
liver abscess, as a result of exposure to ionizing radiation, 
lead paint, and/or carbon tetrachloride, and the veteran did 
not perfect a timely appeal with regard to this decision.

2.  The additional evidence received since the August 2000 
rating decision raises a reasonable possibility of 
substantiating the current claim on the merits.


CONCLUSION OF LAW

The August 2000 rating decision denying service connection 
for Crohn's disease with digestive problems and liver 
abscess, as a result of exposure to ionizing radiation, lead 
paint, and/or carbon tetrachloride, is final.  New and 
material evidence has been submitted since that decision to 
reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its VCAA duty to assist the veteran in the 
development of the claim on appeal.

Pertinent Laws and Regulations

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).  A claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in November 2001, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

A VA adjudicator must follow a two-step process in evaluating 
a previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

In August 2000, the RO denied service connection for Crohn's 
disease with digestive problems and liver abscess, as a 
result of exposure to ionizing radiation, lead paint, and/or 
carbon tetrachloride, on the following bases: (1) the 
evidence failed to show that this disability was related to 
the veteran's in-service radiation exposure; and (2) there 
was no evidence to show in-service chemical exposure to lead 
paint and/or carbon tetrachloride.

The veteran was informed of the August 2000 decision denying 
service connection by letter in August 2000.  He did not 
perfect a timely appeal; hence, that decision is final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

The "old" evidence

Evidence of record at the time of the August 2000 rating 
decision consisted of the veteran's service medical records, 
the veteran's service personnel records, VA treatment records 
dated March 1996 to February 1999, correspondence with the 
Department of the Navy dated August 1999 to September 1999, a 
memorandum from the Defense Threat Reduction Agency (DTRA) 
dated in April 2000, a memorandum from the Chief Public 
Health and Environmental Hazards Officer dated in July 2000, 
and an advisory opinion from the Director of Compensation and 
Pension Service dated in July 2000.

Service medical records for the veteran were negative for any 
diagnosis or treatment of Crohn's disease.

Service personnel records confirmed that, from May 28, 1954 
to January 28, 1957, the veteran was a crew member on the 
U.S.S. Estes, a naval flagship that was stationed at the 
Pacific Proving Ground (PPG) in the Marshall Islands from 
March 15, 1956 to July 25, 1956.

VA treatment records dated March 1996 to February 1999 
documented that the veteran was first diagnosed with Crohn's 
disease in March 1996 at the VA Medical Center (VAMC) in 
Leavenworth, Kansas, approximately 39 years following release 
from active military service.  The veteran was noted to have 
multiple complications, to include a liver abscess which 
ultimately resolved with treatment.

In August 1999, the RO contacted the Department of the Navy 
and requested the radiation exposure history of the veteran.  
In September 1999, the Department of the Navy stated that, 
after searching the Naval Dosimetry Center database, no 
records were found concerning the veteran.  However, the RO's 
request was forwarded to the DTRA for further investigation.

In April 2000, the DTRA issued a memorandum stating that the 
veteran was a confirmed participant in Operation REDWING.  An 
accompanying Radiation Dose Assessment further described 
Operation REDWING as a series of 17 atmospheric nuclear tests 
conducted at the PPG from May 5, 1956 to July 22, 1956.  As 
stated above, the veteran served aboard the U.S.S. Estes for 
the entire time that it was stationed at the PPG from March 
15, 1956 to July 25, 1956.  The Radiation Dose Assessment 
explicitly confirmed that the veteran was present in the PPG 
for all of the REDWING detonations and gave a detailed 
assessment of the veteran's radiation exposure.

In a July 2000 memorandum, the Chief Public Health and 
Environmental Hazards Officer addressed the relationship 
between the veteran's skin cancer and his ionizing radiation 
exposure, but failed to address any relationship between his 
Crohn's disease and his ionizing radiation exposure.

In July 2000, the Director of Compensation and Pension 
Service issued an advisory opinion with regard to the 
relationship between the veteran's skin cancer and his 
ionizing radiation exposure, but failed to address any 
relationship between his Crohn's disease and his ionizing 
radiation exposure.

Analysis

The August 2000 rating decision that denied service 
connection for Crohn's disease with digestive problems and 
liver abscess, as a result of exposure to ionizing radiation, 
lead paint, and/or carbon tetrachloride, is final because the 
veteran did not perfect a timely appeal with regard to this 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2007).  As explained above, the veteran's claim for service 
connection may be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2007).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally submitted evidence 
(i.e., since August 2000) raises a reasonable possibility of 
substantiating this claim by showing either that his Crohn's 
disease is related to in-service radiation exposure, or that 
he was exposed to chemicals (lead paint and/or carbon 
tetrachloride) in service.

The additional evidence submitted in this case includes 
statements from the veteran dated in November 2001 (later 
construed to be a new claim to reopen).  In his submission, 
the veteran stated the following: "[According to] the 
medical books...the result after low doses of radiation is a 
shortening of the villi and crypts and a resulting impairment 
in gut function.  Large doses of radiation result in more 
serious impairment in function.  Very large doses of 
radiation can lead to an actual breakdown of the intestinal 
lining, resulting in serious or life-threatening injury."  
The veteran went on to state the following: "[With regard 
to] chemical exposure, carbon tetrachloride, this usage can 
be verified by former shipmates" - the veteran went on to 
provide the contact information for two of his former 
shipmates.  Finally, the veteran stated: "[With regard to] 
the use of lead paint on U.S.S. ships at the time of my 
service...we used lead, red lead primer, and a finish coat of 
lead based battle[ship] gray.  This may also be verified by 
the two shipmates listed previously, and [a third shipmate]" 
- the veteran went on to provide the contact information for 
this third shipmate.

The veteran's statements of November 2001 are new and 
material evidence because they suggest that his Crohn's 
disease is related to in-service radiation exposure and that 
he was exposed to chemicals (carbon tetrachloride and lead 
paint) in service.  Accordingly, this claim is reopened.  See 
38 C.F.R. § 3.156 (2007).

Keep in mind, though, that although this additional evidence 
is sufficient for the limited purpose of reopening this 
claim, it ultimately may not be sufficient to permit the 
granting of this claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  This is yet to be determined, and this 
claim will not be readjudicated until completion of the 
additional development on remand.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for Crohn's disease with 
digestive problems and liver abscess, as a result of exposure 
to ionizing radiation, lead paint, and/or carbon 
tetrachloride, is reopened; to that extent only, the appeal 
is granted.






REMAND

Having reopened the claim of service connection for Crohn's 
disease with digestive problems and liver abscess, as a 
result of exposure to ionizing radiation, lead paint, and/or 
carbon tetrachloride, VA has a duty to assist the veteran in 
the development of evidence pertinent to this claim under 38 
U.S.C.A. § 5107(b) (West 2002).

Although the November 2001 statements from the veteran were 
sufficient to reopen this claim, they are not sufficient 
alone to enable the Board to grant this claim.  The VCAA and 
its implementing regulations require VA to provide a veteran 
with an examination or to obtain a medical nexus opinion 
based upon a review of the evidence of record if VA 
determines that such measures are necessary to decide the 
claim on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 
(2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

To consider the veteran's service connection claim based on 
exposure to ionizing radiation, the evidence must show the 
following: (1) the veteran was exposed to ionizing radiation 
in service; (2) he subsequently developed a radiogenic 
disease (defined as a disease that may be induced by ionizing 
radiation); and (3) such disease first became manifest within 
a period specified by the regulations.  38 C.F.R. § 3.311(b).  
If any of the foregoing three requirements has not been met, 
then service connection for a disease claimed as secondary to 
exposure to ionizing radiation cannot be granted under § 
3.311.  38 C.F.R. § 3.311(b)(1)(iii).  Here, Crohn's disease 
with digestive problems and liver abscess is not an 
enumerated radiogenic disease.  See 38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one of those 
listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless 
consider the claim under the preceding provisions provided 
that the claimant has cited or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4) (2007).

In the current case, the veteran is claiming service 
connection for Crohn's disease with digestive problems and 
liver abscess as a result of exposure to ionizing radiation, 
lead paint, and/or carbon tetrachloride.  The veteran has 
been diagnosed with Crohn's disease, initially in March 1996, 
as documented by VA medical records.  With regard to ionizing 
radiation exposure, the evidence of record has already 
established that the veteran was exposed to ionizing 
radiation in service, as the DTRA's April 2000 memorandum 
stated that he was a confirmed participant in Operation 
REDWING.  With regard to in-service chemical exposure (in the 
form of lead paint and/or carbon tetrachloride), the veteran 
should be asked to provide more specific information about 
his alleged exposure to these chemicals in service, to 
include statements from his fellow shipmates in support of 
this contention.

Thereafter, the veteran should be afforded a VA examination 
to determine the nature and etiology of his Crohn's disease.  
The VA examiner should be asked to review the claims file in 
detail, including any evidence obtained from the veteran, and 
to offer a medical nexus opinion as to the following: (1) 
whether the veteran's Crohn's disease with digestive problems 
and liver abscess is a radiogenic disease; (2) whether this 
disease resulted from exposure to ionizing radiation in 
service; and (3) whether this disease resulted from exposure 
to chemicals (lead paint and/or carbon tetrachloride) in 
service.

If it can be ascertained that the veteran's Crohn's disease 
with digestive problems and liver abscess is a radiogenic 
disease that resulted from exposure to ionizing radiation in 
service, and if it is not found that such disease resulted 
from in-service chemical exposure (to lead paint and/or 
carbon tetrachloride), then an assessment should be made as 
to the size and nature of the radiation dose or doses.  38 
C.F.R. § 3.311(a)(1) (2007).  Because this claim involves a 
veteran who participated in atmospheric weapons testing, dose 
data will be requested from the appropriate office of the 
Department of Defense.  38 C.F.R. § 3.311(a)(2)(i).  This 
data will then be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2007).  The 
claim should then be forwarded to the Under Secretary for 
Benefits, in accordance with 38 C.F.R. § 3.311(c) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran 
and request that he provide more 
specific information regarding his 
alleged chemical exposure to lead paint 
and carbon tetrachloride in service.  
This includes supporting details such 
as the specific location and time frame 
during which the claimed exposure 
occurred (preferably, within no more 
than a 60-day time period for each 
claimed incident).

Advise the veteran that he can also 
submit "buddy statements" from his 
fellow shipmates containing verifiable 
information regarding such claimed 
chemical exposure during his military 
service.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature and etiology of his 
Crohn's disease with digestive problems 
and liver abscess.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to:

(a).  Is the veteran's Crohn's disease 
with digestive problems and liver abscess 
a radiogenic disease?

(b).  Is it as least as likely as not (50 
percent or more) that the veteran's 
Crohn's disease with digestive problems 
and liver abscess resulted from exposure 
to ionizing radiation in service?

(c).  Is it as least as likely as not (50 
percent or more) that the veteran's 
Crohn's disease with digestive problems 
and liver abscess resulted from exposure 
to chemicals (lead paint and/or carbon 
tetrachloride) in service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

3.  If the VA examiner determines that 
the veteran's Crohn's disease with 
digestive problems and liver abscess is a 
radiogenic disease and that it resulted 
from exposure to ionizing radiation in 
service, and if he or she determined that 
such disease did not result from in-
service chemical exposure (to lead paint 
and/or carbon tetrachloride), then the RO 
should develop the claim in accordance 
with the provisions of 38 C.F.R. § 3.311.  
This includes seeking dose data from the 
Department of Defense, obtaining a dose 
estimate from the Under Secretary for 
Health, and referring the claim to the 
VA's Under Secretary for Benefits for 
appropriate consideration.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claim on 
the merits.  If any determination remains 
adverse to the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


